Case 5:15-cv-06480-BMS Document 249-1 Filed 05/15/20 Page 1 of 14




                 EXHIBIT 1
       Case 5:15-cv-06480-BMS Document 249-1 Filed 05/15/20 Page 2 of 14




                         UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                   x
  WINN-DIXIE STORES, INC. and BI-LO                :   No. 15-cv-6480
  HOLDINGS, LLC.                                   :
                                                   :
                        Plaintiffs,                :   Related Action:
                                                   :   Master File No. 06-cv-0620
  v.                                               :
                                                   :
  EASTERN MUSHROOM MARKETING                       :
  COOPERATIVE, INC., et al.,                       :
                                                   :
                        Defendants                 :
                                                   :
                                                   x


         PLAINTIFFS’ RESPONSE TO DEFENDANTS’ PROPOSED SUR-REPLY

       Notwithstanding Defendants’ proposed sur-reply, Defendants still agree that Plaintiffs

should have until June 8, 2020 to respond to Defendants’ Motion for Summary Judgment

Against Bi-Lo because Defendants only submitted their Statement of Undisputed Facts this past

Tuesday, May 12, 2020. Dkt. 244. However, consistent with their strategy to avoid discovery in

this case, Defendants make the erroneous argument that a Rule 56(d) declaration is necessary to

support Plaintiffs’ Motion to Stay or Extend the time to respond to Defendants’ motion.

       Contrary to Defendants’ contention, Rule 56(d) declarations are typically filed in

response to a motion for summary judgment, as was done in both of the cases cited by

Defendants. In addition, Defendants’ contention that no discovery is necessary with respect to

the cost-plus exception doubles down on their refusal to search for and produce documents

relating to the Plaintiffs. For example, documents relevant to the cost-plus exception would

include contracts between Monterey and Oakshire and Bi-Lo and/or between C&S and Monterey




                                               1
       Case 5:15-cv-06480-BMS Document 249-1 Filed 05/15/20 Page 3 of 14




and Oakshire, none of which Bi-Lo possesses, and documents relating to communications

between C&S and Monterey and Oakshire and Bi-Lo and Oakshire and Monterey relating to

their course of dealing. Plaintiffs have been seeking these documents for months, if not years,

even before Oakshire filed for bankruptcy. Thus, contrary to Plaintiffs’ Motion to Stay or

Extend being an attempt at delay, it is rather Defendants who are attempting to obstruct

discovery in this case, which they have consistently done, as evidenced by the numerous Orders

from this Court.

       The purported deficiency that Defendants contend under Rule 56(d) is not a deficiency

since Plaintiffs have not yet filed their Response to Defendants’ summary judgment motion,

which Defendants now concede should be filed no earlier than June 8, 2020. Indeed, the cases

cited by Defendants both deal with a challenge, at the appellate court level, to the grant of

summary judgment. Thus, in those decisions, the Third Circuit dealt with a purported Rule 56(d)

declaration or affidavit filed in opposition to a summary judgment motion. See Smith v. Depuy

Orthopaedics, Ltd., 2014 U.S. App. LEXIS 718 at *8-9 (3d. Cir. 2014) (affirming denial of a

cross motion for continuance under Rule 54(d) when that motion was made at the same time as

the opposition to summary judgment); Commonwealth v. Sibelius, 674 F.3d 139, 157 (3d. Cir.

2012) (referring to Rule 56(d) as “When a party opposing summary judgment ‘believes that s/he

needs additional time for discovery.’”). That is not the case here, as Plaintiffs have not yet filed

their response to Defendants’ summary judgment motion, and have only challenged the timing of

the bringing and briefing of the motion.

       Moreover, the case law cited by Defendants holds that a summary judgment motion may

be brought at any time as long as the non-movant has had a sufficient opportunity to conduct

discovery. Smith, 2014 U.S. App. LEXIS 718 at *8-9 (“A district court may grant summary



                                                2
       Case 5:15-cv-06480-BMS Document 249-1 Filed 05/15/20 Page 4 of 14




judgment before discovery is completed as long as the party opposing summary judgment has

had ‘an adequate opportunity to obtain discovery.’”). Here, Plaintiffs have not had such a

sufficient opportunity, as evidenced by this Court’s prior Orders and Plaintiffs’ current Motion to

Enforce the Court’s Prior Orders. In addition, expert discovery will not be completed for several

months. This is the reason that this Court set the schedule to have summary judgment motions

after expert discovery was completed and after Daubert motions have been argued. Thus,

Defendants’ summary judgment should not be brought or briefed until Plaintiffs have had a

sufficient opportunity to conduct discovery, which in this case is at least until the Court has ruled

on Plaintiffs’ Motion to Enforce its Prior Orders and Defendants have complied with any

discovery ordered by the Court, and more appropriately according to the current schedule, which

is after expert discovery has been completed.

        Moreover, while Plaintiffs believe that it is obvious how the discovery into the cost-plus

exception would be used to oppose summary judgment, they nevertheless attach to this pleading

a Rule 56(d) declaration regarding what discovery is necessary and how it would be used to

oppose summary judgment.1 See declaration of Patrick J. Ahern attached hereto at Ex. 1. That

declaration sets forth in detail the facts and expert discovery necessary for the cost-plus

exception and how it would be used to oppose Defendants’ Motion. Ahern Decl. ¶¶ 2 and 3.

With respect to the expert discovery, the declaration demonstrates that expert analysis of

Monterey’s prices and Oakshire’s prices to C&S and C&S’ prices to Bi-Lo will be necessary for

the cost-plus exception, as well as an analysis of C&S’ markup and whether it was set by a

formula or mechanism. Ahern Decl. ¶ 5. This necessary expert discovery – the analysis of prices
1
  The Ahern Declaration does not contain legal analysis, including citations, relating to the cost-plus
exception or to the rule of law allowing for discovery and evidence regarding the parties’ intentions in
order to resolve a contract ambiguity. However, if the Court desires such analysis on this issue, Plaintiffs
are happy to provide it. Of course, such analysis will be provided after discovery in Plaintiffs’ response
to Defendants’ Motion.


                                                    3
         Case 5:15-cv-06480-BMS Document 249-1 Filed 05/15/20 Page 5 of 14




– is quintessential expert opinion and further argues that Plaintiffs’ response to Defendants’

Motion should not be required until after expert discovery is completed, and Daubert challenges

heard and decided – so, in sum, according to the current case schedule.

         In addition, Plaintiffs need discovery into the C&S Assignment regarding the intention of

the parties, in light of Defendants’ interpretation of the Assignment. For example, Defendants’

interpretation of the Assignment at pp. 8-9 of their summary judgment motion (Dkt. 229-1) is

contradicted by the seminal conveying language in the Assignment in the definition of “Antitrust

Claims,” which states that C&S is conveying to Bi-Lo any claim that it has arising out of

purchases of mushrooms made by Bi-Lo through C&S and arising out of the antitrust laws. To

the extent that Defendants’ interpretation creates an ambiguity, discovery into the parties’

intentions is necessary.

         In addition, Defendants’ assertion that Plaintiffs were somehow required to raise the cost-

plus exception previously is incorrect. Plaintiffs alleged that Bi-Lo was a direct purchaser.

Defendants knew, even before Plaintiffs filed their Complaint, that Bi-Lo purchased mushrooms

from them through C&S. Defendants could have served an interrogatory on Bi-Lo asking for the

facts and contentions underlying the allegation that Bi-Lo was a direct purchaser. They failed to

do so.     Thus, Defendants’ assertion that Plaintiffs had not raised the cost-plus exception in

response in any discovery response must fail because they never served any discovery that would

call for or encompass this issue, and they have not referenced or attached any such discovery.

         Moreover, it is not incumbent on Plaintiffs to spell out their case to Defendants, absent

such an interrogatory. The cost-plus exception is a well-recognized exception to the direct

purchaser rule. This is well known to practitioners in antitrust litigation. When the cost-plus

exception is satisfied, the plaintiff/purchaser is a direct purchaser. Thus, when Bi-Lo alleged that



                                                 4
      Case 5:15-cv-06480-BMS Document 249-1 Filed 05/15/20 Page 6 of 14




it was a direct purchaser, that allegation necessarily encompassed any manner in which Bi-Lo

was a direct purchaser, including the cost-plus exception.      For these reasons, Defendants’

assertion that it was incumbent on Bi-Lo to identify the cost-plus exception before receiving

Defendants’ summary judgment motion should be rejected.

       For the reasons stated above and in Plaintiffs’ opening motion and reply brief, this Court

should grant Plaintiffs’ Motion to Stay Defendants’ Motion for Summary Judgment or to Extend

the Time to Respond.

Dated: May 15, 2020

                                                    Respectfully submitted,

                                                    /s/ Patrick J. Ahern
                                                    Patrick J. Ahern
                                                    Theodore B. Bell
                                                    AHERN AND ASSOCIATES, P.C.
                                                    8 South Michigan Avenue
                                                    Suite 3600
                                                    Chicago, Illinois 60603
                                                    Tel: (312) 404-3760
                                                    patrick.ahern@ahernandassociatespc.com
                                                    Counsel for Plaintiff Winn-Dixie Stores,
                                                    Inc. and Bi-Lo Holdings, LLC




                                               5
Case 5:15-cv-06480-BMS Document 249-1 Filed 05/15/20 Page 7 of 14




                 EXHIBIT 1
       Case 5:15-cv-06480-BMS Document 249-1 Filed 05/15/20 Page 8 of 14




                          UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                     x
  WINN-DIXIE STORES, INC. and BI-LO                  :   No. 15-cv-6480
  HOLDINGS, LLC.                                     :
                                                     :
                         Plaintiffs,                 :   Related Action:
                                                     :   Master File No. 06-cv-0620
  v.                                                 :
                                                     :
  EASTERN MUSHROOM MARKETING                         :
  COOPERATIVE, INC., et al.,                         :
                                                     :
                         Defendants                  :
                                                     :
                                                     x


                          PLAINTIFFS’ RULE 56(d) DECLARATION

       I, Patrick J. Ahern, being duly sworn on oath, make this declaration based on my personal

knowledge and pursuant to Rule 56(d) of the Federal Rules of Civil Procedure.

       1.      Defendants’ Motion for Summary Judgment Against Bi-Lo (Dkt. 229-1) raises for

the first time issues that require and entitle Plaintiffs to conduct additional discovery prior to

responding to Defendants’ Motion. Those issue are at least the following:

               a. Whether or not Bi-Lo was a direct purchaser under the cost-plus exception to

                   the direct purchaser rule.

               b. Whether C&S and Bi-Lo intended, when they entered into the Assignment,

                   that C&S convey its claims to Bi-Lo arising out of Bi-Lo’s purchases of

                   mushrooms from Defendants through C&S.

       2.      The issue of whether or not Bi-Lo was a direct purchaser under the cost-plus

exception to the direct purchaser rule requires at least the following discovery:



                                                 1
Case 5:15-cv-06480-BMS Document 249-1 Filed 05/15/20 Page 9 of 14




      a. Any contracts between Oakshire and Bi-Lo;

      b. Any contracts between Monterey and Bi-Lo;

      c. Any contracts between Oakshire and C&S;

      d. Any contracts between Monterey and C&S;

      e. Any communications between Oakshire and Bi-Lo relating to whether

           mushrooms purchased by Bi-Lo from Oakshire through C&S were priced to

           Bi-Lo based on the price from Oakshire to C&S plus a markup from C&S to

           Bi-Lo, whether the price from Oakshire was a mere pass through to Bi-Lo and

           whether Bi-Lo was the direct purchaser of mushrooms from Oakshire;

      f.    Any communications between Oakshire and C&S relating to whether

           mushrooms purchased by Bi-Lo from Oakshire through C&S were priced to

           Bi-Lo based on the price from Oakshire to C&S plus a markup from C&S to

           Bi-Lo, whether the price from Oakshire was a mere pass through to Bi-Lo,

           and whether Bi-Lo was the direct purchaser of mushrooms from Oakshire;

           and/or

      g. Any communications between C&S and Bi-Lo relating to whether mushrooms

           purchased by Bi-Lo from Oakshire through C&S were priced to Bi-Lo based

           on the price from Oakshire to C&S plus a markup from C&S to Bi-Lo,

           whether the price from Oakshire was a mere pass through to Bi-Lo, and

           whether Bi-Lo was the direct purchaser of mushrooms from Oakshire.

      h. Any communications between Monterey and Bi-Lo relating to whether

           mushrooms purchased by Bi-Lo from Monterey through C&S were priced to



                                      2
Case 5:15-cv-06480-BMS Document 249-1 Filed 05/15/20 Page 10 of 14




           Bi-Lo based on the price from Monterey to C&S plus a markup from C&S to

           Bi-Lo, whether the price from Monterey was a mere pass through to Bi-Lo

           and whether Bi-Lo was the direct purchaser of mushrooms from Monterey;

      i.    Any communications between Monterey and C&S relating to whether

           mushrooms purchased by Bi-Lo from Monterey through C&S were priced to

           Bi-Lo based on the price from Monterey to C&S plus a markup from C&S to

           Bi-Lo, whether the price from Monterey was a mere pass through to Bi-Lo,

           and whether Bi-Lo was the direct purchaser of mushrooms from Monterey;

           and/or

      j. Any communications between C&S and Bi-Lo relating to whether mushrooms

           purchased by Bi-Lo from Monterey through C&S were priced to Bi-Lo based

           on the price from Monterey to C&S plus a markup from C&S to Bi-Lo,

           whether the price from Monterey was a mere pass through to Bi-Lo, and

           whether Bi-Lo was the direct purchaser of mushrooms from Monterey.

3.    The above discovery would be used to opposed Defendants’ Motion as follows:

      a. Contracts between Oakshire and C&S, Oakshire and Bi-Lo and Bi-Lo and

           C&S would be used to determine whether the pricing to Bi-Lo was based on

           Oakshire’s price to C&S plus a mark up from C&S to Bi-Lo and whether the

           price from Oakshire to Bi-Lo was a mere pass through to Bi-Lo. The

           determination of the facts above are central to a determination as to whether

           the arrangement between C&S and Bi-Lo satisfied the cost-plus exception to

           the direct purchaser rule.

      b. Contracts between Monterey and C&S, Monterey and Bi-Lo and Bi-Lo and


                                        3
Case 5:15-cv-06480-BMS Document 249-1 Filed 05/15/20 Page 11 of 14




           C&S would be used to determine whether the pricing to Bi-Lo was based on

           Monterey’s price to C&S plus a mark up from C&S to Bi-Lo and whether the

           price from Monterey to Bi-Lo was a mere pass through to Bi-Lo. The

           determination of the facts above are central to a determination as to whether

           the arrangement between C&S and Bi-Lo satisfied the cost-plus exception to

           the direct purchaser rule.

      c. Communications between and among Oakshire, C&S and Bi-Lo would be

           used to determine whether the pricing to Bi-Lo was based on Oakshire’s price

           to C&S plus a mark up from C&S to Bi-Lo and whether the price from

           Oakshire was a mere pass through to Bi-Lo. The determination of the facts

           above are central to a determination as to whether the arrangement between

           C&S and Bi-Lo satisfied the cost-plus exception to the direct purchaser rule.

      d. Communications between and among Monterey, C&S and Bi-Lo would be

           used to determine whether the pricing to Bi-Lo was based on Monterey’s

           price to C&S plus a mark up from C&S to Bi-Lo and whether the price from

           Monterey was a mere pass through to Bi-Lo. The determination of the facts

           above are central to a determination as to whether the arrangement between

           C&S and Bi-Lo satisfied the cost-plus exception to the direct purchaser rule.

      e.   Communications between and among Oakshire and C&S or Bi-Lo would be

           used to determine whether Oakshire at any time admitted, stated or

           acknowledged that (i) its price was a mere pass through to Bi-Lo, (ii) the

           arrangement between Bi-Lo and C&S was a cost-plus arrangement, and (iii)

           Bi-Lo was the direct purchaser of mushrooms from Oakshire.                 The



                                        4
      Case 5:15-cv-06480-BMS Document 249-1 Filed 05/15/20 Page 12 of 14




                  determination of the facts above are central to a determination as to whether

                  the arrangement between C&S and Bi-Lo satisfied the cost-plus exception to

                  the direct purchaser rule.

               f. Communications between and among Monterey and C&S or Bi-Lo would be

                  used to determine whether Monterey at any time admitted, stated or

                  acknowledged that (i) its price was a mere pass through to Bi-Lo, (ii) the

                  arrangement between Bi-Lo and C&S was a cost-plus arrangement, and (iii)

                  Bi-Lo was the direct purchaser of mushrooms from Monterey.                 The

                  determination of the facts above are central to a determination as to whether

                  the arrangement between C&S and Bi-Lo satisfied the cost-plus exception to

                  the direct purchaser rule.

       4.      Defendants have produced none of the above documents to date. All of the above

discovery would include narrowly-tailored requests for documents, emails and depositions to and

from Monterey, Oakshire and C&S.

       5.      Expert discovery would also be necessary. That discovery would analyze the

prices charged from Oakshire and Monterey to C&S, the prices charged from C&S to Bi-Lo,

compare those prices, and determine whether the difference between them was determined by a

markup that was set by a fixed formula or mechanism, including a formula or mechanism that

applies to either the entire markup or components of the mark up. Such an analysis by an expert

would be the only way in which to efficiently and reliably present such evidence to a jury. Thus,

this evidence would be critical to Bi-Lo proving the cost-plus exception.

       6.      The issue of whether C&S and Bi-Lo intended, when they entered into the

Assignment, that C&S convey its claims to Bi-Lo arising out of Bi-Lo’s purchases of


                                               5
      Case 5:15-cv-06480-BMS Document 249-1 Filed 05/15/20 Page 13 of 14




mushrooms from Defendants through C&S requires at least the following discovery:

              a. Communications between C&S and Bi-Lo relating to the Assignment and

                  what their intention was in entering into the Assignment.        Specifically,

                  whether their intention was for C&S to convey its claims to Bi-Lo arising out

                  of Bi-Lo’s purchases of mushrooms from Defendants through C&S. This

                  discovery would involve narrowly tailored requests for documents, emails and

                  depositions to C&S.

              b. This discovery is necessary because Defendants interpret the Assignment as

                  not assigning C&S’ antitrust claim arising out of Bi-Lo’s purchases of

                  mushrooms through C&S assignment. However, the definition of “Antitrust

                  Claims” is defined to include C&S’ right, title and interest in claims arising

                  out of its purchases of mushrooms and the antitrust laws:

              “Antitrust Claims” means C&S’s rights, title, and interest in (and to) all claims
              and causes of action that C&S may have under the antitrust or similar laws of
              the United States or any State thereof, including consumer protection, deceptive
              trade practice, unfair competition law claims and causes of action, arising out of
              or relating to C&S’s purchase of Disputed Products from any of the Defendants
              that C&S sold to SEG during the Relevant Time Periods referenced in Schedule
              B. The Antitrust Claims are set forth in Schedule B. For the avoidance of doubt,
              the Antitrust Claims do not include, and this Agreement will not apply to, any
              claims or causes of action related to C&S’s sale of Disputed Products to any
              person or entity other than SEG.


Assuming arguendo Defendants’ interpretation, it creates an ambiguity when read alongside the

plain language above conveying C&S’ antitrust claims to Bi-Lo.           Therefore, given that

ambiguity, discovery into the intentions of C&S and Bi-Lo is necessary in order to resolve the

ambiguity.

       7.     Discovery into C&S’ and Bi-Lo’s intentions would potentially clarify and resolve



                                              6
      Case 5:15-cv-06480-BMS Document 249-1 Filed 05/15/20 Page 14 of 14




this ambiguity. That discovery would include requests for documents, emails and depositions to

and from C&S.

       I declare under penalty of perjury that the foregoing is true and correct to the best

of my knowledge.

Dated: May 15, 2020

                                                  Respectfully submitted,




                                                  Patrick J. Ahern




                                             7
